BINGHAM, Circuit Judge.
This is an action at law brought by the plaintiff association in the District Court for Rhode Island to recover taxes assessed against and paid by it during the years 1927 to 1930, both inclusive, on initiation fees and dues. The only question involved is whether the association is a social club or organization within the meaning of the Revenue Acts of 1926 and 1928.
The District Court (7 F. Supp; 815, 818) found that “the main purposes and-activities of the club were * * * the serving of food, and * * * that the social aspects were merely incidental thereto.” Having found these facts, among others, it ruled that it was not a social club or organization within the meaning of section 501 of the Revenue Act of 1926 (26 USCA § 872 note) and section 413 (a) of the Revenue Act of 1928 (26 USCA § 872). See Regulations 43, Arts. 35 and 36.
In view of the facts found we think the ruling was correct, and the judgment of the District Court should be affirmed.
The judgment of the District Court is affirmed.